Citation Nr: 0015146	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-01 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision in 
which the RO denied a TDIU.


REMAND

The veteran contends that his service-connected disabilities, 
including residuals of shell fragment wounds to the right 
shoulder, right leg and heel, and residuals of a laceration 
of the left thumb, prevent him from engaging in substantially 
gainful activity.  The veteran has a combined 70 percent 
rating for his service-connected disabilities.  In his 
application for TDIU, the veteran reported that he was born 
on November 5, 1922.  He completed the 5th grade and did not 
obtain any additional educational or vocational training.  He 
reported no work since his discharge from service in 1945.  
The veteran has indicated that he owned several businesses, 
including a bar and resort, but was physically unable to 
perform the work and hired employees to work for him.  He 
sold cars from his front yard while sitting.

When a claim has been presented for a TDIU, the Board must 
determine whether there are circumstances in the case, apart 
from non-service-connected conditions and advancing age, 
which would justify a total disability rating based on 
unemployability.  38 C.F.R. § 4.16 (a) (1999); Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

Following a review of the claims folder, the Board finds that 
further development is required.  On his application for a 
TDIU which was received in December 1998, the veteran 
indicated that he was unable to work because of his service-
connected disabilities, but was also disabled due to a back 
disorder.  The Board notes that the veteran is not service-
connected for a low back disorder.

The December 1998 rating decision denied entitlement to a 
TDIU for the reason that the veteran was unemployable due to 
nonservice-connected disabilities, namely his low back 
disorder and bilateral hammertoes.

However, a February 1981 letter from H. Keith Stinson, M.D., 
noted that the veteran was unable to work due to multiple 
disabilities including residuals of shell fragment wounds of 
the right ankle and heel, a deformed left thumb, and a 
deformed right shoulder with muscle wasting.

Subsequent correspondence from the veteran dated in March 
1981 included notification that the veteran was in receipt of 
benefits from the Social Security Administration based on his 
war-time service-connected injuries.  The Court has held that 
in such instances, and with regard to the issue before the 
Board on appeal, the award letter and the medical records 
underlying the award of Social Security Disability benefits 
must be obtained and reviewed by VA.  Massors v. Derwinski, 2 
Vet.App. 181 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 
(1992).

Also submitted by the veteran in March 1981 was a 
contemporaneous letter from a physician identified as Dr. 
Sorenson who indicated that the veteran was totally disabled 
and incapacitated due to his degenerative arthritis from old 
shell fragment wounds to the right leg.  It was indicated at 
that time that the veteran was unable to bear any weight on 
the right foot or leg and had marked limitation of motion of 
the right ankle and knee.

Evidence in the claims folder also includes a letter from a 
private physician in August 1981.  William C. Hurly, M.D., 
the veteran's treating physician, indicated at that time that 
he had followed the veteran intermittently for increased 
joint pain and weakness, particularly in his low back, right 
heel, right ankle, and left hand.  Dr. Hurly noted the 
veteran's history of shell fragment wounds.  It was indicated 
that the veteran required the use of a cane and had marked 
difficulty waking down the hall.  His right ankle was 
reported to be unstable, inverting or everting suddenly with 
great pain.  Dr. Hurly expressed his opinion that the veteran 
was permanently and totally disabled from physical work.

On VA examination in October 1998, the veteran reported 
having persistent difficulty in finding employment since his 
discharge from service due to an inability to raise his right 
arm over his head.  He also reported intermittent deficit  of 
his bilateral lower extremities with "swelling" that had 
made it difficult for him to wear shoes.  The veteran 
complained of significant problems grasping objects with his 
left hand due to an inability to flex his left thumb.  
Finally, the veteran complained of right heel pain primarily 
with prolonged walking; he reported that he could walk only 
200 to 300 feet before having to stop due to foot pain.  On 
examination, the veteran was observed to ambulate with a slow 
shuffling, flat-footed gait.  Evaluation of his right 
shoulder showed obvious prominence of his right distal 
clavicle.  The veteran was significantly tender to palpation 
overlying the dorsum of his right shoulder.  The VA examiner 
commented that the veteran's distal clavicle was obviously 
dislocated; he was able to easily reduce the dislocation to 
its anatomic position at the acromion.  The veteran was also 
significantly tender with attempts at passive abduction of 
the shoulder.  He demonstrated an obvious impingement sign 
and Neer sign.  The veteran was able to bring his hands only 
to his right hip and not beyond that point due to pain and 
difficulty with motion.  Examination of the left thumb 
revealed a 2 centimeter transverse scar overlying the volar 
metacarpophalangeal (MCP) joint crease.  The veteran was 
unable to flex his interphalangeal (IP) joint, but could 
actively extend his digit from 30 degrees of flexion to full 
extension, and could flex and extend his MCP joint from full 
extension to 30 degrees of flexion.  Examination of the lower 
extremities showed skin discoloration overlying both 
bilateral lower extremities and multiple scars overlying the 
anterior and lateral aspects.  The veteran was noted to have 
a shortened right hind foot with no subtalar motion of his 
right calcaneus.  There was palpable crepitant with attempts 
at subtalar joint motion.  The veteran was tender over the 
posterior and superior calcaneal tuberosity.

The diagnoses included right chronic post-traumatic 
acromioclavicular joint dislocation with glenohumeral 
arthrosis and impingement syndrome; chronic laceration of the 
flexor pollicis longus of the left thumb; multiple 
superficial scars over the bilateral lower extremities; post-
traumatic right calcaneal fracture with subtalar arthrosis; 
rigid hammertoe deformities involving both forefeet, and 
dorsal callosities overlying the IP joints of his second 
through fifth digits which were tender to palpation.  
However, the VA examiner did not indicate the extent to which 
the veteran's residuals of shell fragment wounds of the right 
shoulder, right leg and right heel, and residuals of a 
laceration of the left thumb had impacted on his ability to 
work.

Consequently, in order to better determine the degree to 
which only service-connected disabilities adversely affect 
the veteran's ability to obtain or maintain employment, a 
remand is required.  See Friscia  v. Brown, 7 Vet.App. 294 
(1995); 38 C.F.R. § 4.16(a) (1999).  This is especially 
important in light of evidence which suggests that the 
veteran is unemployable, but is conflicting as to whether the 
unemployability is due to service-connected disabilities or 
whether it is on account of his nonservice-connected low back 
and other disabilities.

The case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his service-connected 
residuals of shell fragment wounds of the 
right shoulder, right leg and heel, or 
residuals of a laceration wound of the 
left thumb since October 1998, the date 
of the last VA examination.  Based on his 
response, the RO should obtain copies of 
all pertinent treatment records from the 
identified source(s), and associate them 
with the claims folder.

2.  The RO should obtain a complete copy 
of the veteran's file with the Social 
Security Administration, including a copy 
the decision awarding disability benefits 
and a copy of all medical records 
associated with the veteran's application 
which supported the award of such 
disability benefits.

3.  The veteran should be afforded 
comprehensive a orthopedic and muscle 
injury VA examination to determine the 
effect of the service-connected residuals 
of shell fragment wounds to the right 
shoulder, right leg and right heel, and 
the residuals of the laceration wound to 
the left thumb, on the veteran's 
employability.  The examiner must 
completely review the claims folder prior 
to the examination.  All clinical 
findings should be reported in detail.  
Following examination of the veteran, the 
examiner should provide an opinion as to 
the combined effect of all service-
connected disability on the veteran's 
ability to obtain or retain employment, 
separate and distinct from the impact of 
nonservice-connected disabilities such as 
the veteran' low back disorder.

4.  Following completion of the 
foregoing, the RO should undertake any 
additional development suggested by the 
evidence of record.  Thereafter, the RO 
should re-adjudicate the question of 
entitlement to a TDIU.  If the benefit 
sought remains denied, a supplemental 
statement of the case (SSOC) should be 
issued.

The veteran and his representative should be given an 
opportunity to respond to the SSOC.  Thereafter, the claims 
file should be returned to this Board for further appellate 
review.  No action is required of the veteran until he 
receives further notice, but he may submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


